By the Court.

Stephens, J.,
delivering the opinion.
This case turns really upon the proper construction of the complainants’ bill. The Judge, who sustained the demurrer to it, thought it claimed that gifts made by the testator to his children in his lifetime should be brought into hotch-pot, while counsel for the bill contend that it only asks that loans may be brought in. The bill was not wholly dismissed, (being retained for other purposes,) and if the complainants are really after loans and not gifts, it will be easy to make their bill sufficiently explicit by amendment. But as to bringing gifts into hotch-pot, we concur- with his Honor below, that it cannot be required when there is a will which does not require it. The law in relation to advancements has no application when there is a will. The will itself is then the law of distribution, and all that the testator leaves at his death must go according to the will.
Judgment reversed.